        Case 4:07-cr-00190-SWW Document 45 Filed 10/23/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA                  *
                                          *
V.                                        *    CASE NO. 4:07CR00190-01 SWW
                                          *
MICHAEL HOGUE                             *



                                     ORDER

      On October 23, 2020, the Court held a hearing on the United States’ motion

[ECF No. 27] to revoke the supervised release previously granted Defendant.

Defendant was present via video from the Sheridan Detention Center. Also present

was Defendant’s attorney, Crystal J. Okoro. Assistant United States Attorney John

Ray White was present for the government. Based on the testimony of witnesses

and statements of counsel, the Court found that Defendant has violated the

conditions of supervised release without just cause.

      IT IS THEREFORE ORDERED AND ADJUDGED that the United States’

motion to revoke supervised release [ECF No. 27] is GRANTED, and the

supervised release previously granted this defendant is hereby REVOKED.

      IT IS FURTHER ORDERED that Defendant shall serve a term of

imprisonment of FOURTEEN (14) MONTHS in the custody of the Bureau of

Prisons. The Court recommends that Defendant receive mental health counseling,

                                         1
        Case 4:07-cr-00190-SWW Document 45 Filed 10/23/20 Page 2 of 2




with an emphasis on anger management, and participate in non-residential

substance abuse treatment during his incarceration.

      There will be TWO (2) YEARS of supervised release following the term of

incarceration. All general and standard conditions of supervised release previously

imposed remain in full force and effect and shall include the following special

conditions:

             1. Defendant must participate, under the guidance and
      supervision of the U.S. Probation Office, in a substance abuse treatment
      program. The defendant must abstain from the use of alcohol
      throughout the course of supervision. The defendant will pay for the
      cost of treatment at the rate of $10 per session, with the total cost not to
      exceed $40 per month, based on ability to pay as determined by the
      probation office.

            2. The defendant must participate, under the guidance and
      supervision of the U.S. Probation Office, in a mental health treatment
      program, with an emphasis on anger management. The defendant will
      pay for the cost of treatment at the rate of $10 per session, with the total
      cost not to exceed $40 per month, based on ability to pay as determined
      by the probation office.

      The defendant is remanded to the custody of the United States Marshal

Service.

      IT IS SO ORDERED THIS 23RD DAY OF OCTOBER, 2020.
                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                           2
